 ACME BRICK COMPANY1734.By causing Frank P.Slater,an individual doing business as Acme Equip-ment Company,to discriminate in regard to the tenure of employment ofEverett Jordan, Chester Steward, Albert G. DoBruck, and Ralph R. Good, inviolation of Section 8 (a) (3), International Association of Machinists, LocalLodge 68, has engaged in unfair labor practices within the meaning of Section8 (b) (2) of the Act.5.By restraining and coercing persons employed by Frank P.Slater, anindividual doing business as Acme Equipment Company,in their exercise ofrights guaranteed to them by Section 7 of the Act, International Association ofMachinists,Local Lodge 68, has engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]ACME BRICK COMPANYandLOCAL602,UNITEDBRICK AND CLAY WORK-ERS OF AMERICA,AFL.Cases Nos. 32-CA-132 and 33-CA433.January 13,195$Decision and OrderOn June 4,1952, Trial Examiner J. J. Fitzpatrick issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the Respondent's exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following modifications.2In agreement with the Trial Examiner, and for the reasons detailedin the Intermediate Report, we find that the Respondent refused tobargain with the Union, in violation of Section 8 (a) (5) of the Act.However, unlike the Trial Examiner, we do not find that the Respond-1 Pursuant to the provisions of Section 3 (b) of the Act,the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Styles and Peterson].IWe note and correct the following minor inaccuracy in the Intermediate Report, whichdoes not affect the validity of the Trial Examiner's ultimate conclusions nor our con-currence therein : The Union asked the Respondent for bargaining meetings in July 1551,not in July 1950,as stated in section III, B,(1) of the Intermediate Report.102 NLRB No. 32. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's "refusal to agree to reinstate the strikers [upon their] request,"which was not unconditional, constituted a violation of Section 8 (a)(5) of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Acme Brick Company, Mal-vern, Arkansas, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local 602, United Brickand Clay Workers of America, AFL, as the exclusive representative ofall its employees in the following appropriate unit with respect torates of pay, wages, hours of employment, or other conditions of em-ployment : All production and maintenance employees at the Perla,Arkansas, plant, including miners, but excluding clerical and officeemployees, watchmen, guards, and supervisory employees as definedin the Act.(b)Threatening employees with discharge if they vote to strike,and instructing prospective employees not to join the above Union.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights of self-organization, to formlabor organizations, to join or assist Local 602, United Brick and ClayWorkers of America, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively with Local 602, United Brickand Clay Workers of America, AFL, as the exclusive representativeof all the employees in the aforesaid appropriate unit and embodyany understanding reached in a signed contract.(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, to all employees whostruck on May 8, 1950, dismissing, if necessary, any person hired onor after that date; and make them whole, in the manner set forth insection V of the Intermediate Report entitled "The Remedy," for anyloss of pay suffered by reason of Respondent's refusal, if any, toreinstate them. ACME BRICK COMPANY175(c)Post at its Malvern, Arkansas, plant copies of the notice at-tached to the Intermediate Report marked "Appendix." aCopies ofsuch notice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon re-ceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places including all places where notices toemployees are customarily posted, and take reasonable steps to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.Thisnotice shall be amended by substituting for the words"The Recommendationsof a Trial Examiner,"the words "A Decision and Order."If this Order is enforced by adecree ofa UnitedStatesCourt ofAppeals, the notice shall be further amended by sub-stitutingfor thewords "Pursuant to a Decision and Order"in the caption, the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon charges filed in the above-numbered cases,a consolidated complaintwas issued dated December 4, 1951, alleging that the Respondent Acme BrickCompany' had engaged in unfair labor practices within themeaning of Section8 (a) (1) and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended.With respect to the unfair labor practices, the complaint asamended at the hearing alleged that the Respondent : (1) Failed and refusedto bargain with the authorized representative of its employees in an appro-priate unit at its Perla (Malvern), Arkansas, plant on or about January 9, 1950,and at all times thereafter, and particularly on September 18 and 29, 1951; (2)on or about December 9, 1950, and April 9, 1951, bargained directly and indi-vidually with its employees in the unit above described and grantedwage in-creases to such employees; and (3) through W. T. Poyner advised the employeesthat they should go to the union meetings and informed the union members thatIf they were going to go on strike they would be discharged and new men wouldbe hired.Copies of the order consolidating the cases, the complaint, and notices ofhearing were duly served upon Respondent and the Union.No formal writtenanswer was served but at the opening of the hearing R. W. Pafford, representingthe Respondent, stated orally on the record that the Respondent denied all unfairlabor practices alleged in the complaint.He admitted the allegation in thecomplaint as to the appropriateness of the unit and that the Union representeda majority of the employees therein except that he denied that the Union repre-sented a majority subsequent to January 1, 1951.He also stipulated at the hearing that wage increases were granted by theRespondent on dates set forth in the complaint.Pursuant to notice a hearing was held at Malvern, Arkansas, on January 23and 24, 1952. The General Counsel and the Union were represented by at-'As will laterappear, J. A. Gooch enteredan appearancefor theRespondent at thereopened hearing onFebruary28, 1952. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDtorneys, the Respondent by Mr. R. W. Pafford, vice presidentand general managerof all its variousplants.On January 31, 1952, after the close of the hearing, the General Counselfiled a written request for leave to amend the complaint by addingthereto anallegation that the Respondent's employees struck on May 8, 1950, and that thestrike wascaused, provoked, and prolonged by the Respondent's unfair laborpractices previously alleged.The Respondent filed written objections to thegranting of this motion.After due consideration the motionwas granted andthe hearing was ordered reopened to permit the parties to meet the new issue.At the reopened hearing held at Malvern on February 28, 1952, the parties wererepresented as at the original hearing except that Attorney J. A. Gooch alsoappeared for the Respondent.At that time the Respondent filed a general denialto the allegations in the amendment to the complaint.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues at both hearings.Oralargument waswaived at the close of the testimony,' but briefs have been receivedfrom theGeneral Counsel, the Respondent, and the Union.Upon the entire record in the case and from my observationof the witnesses,I make the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTAcme Brick Company Is a Texas corporation with general offices in FortWorth, Texas. It operates brick plants in Oklahoma, Texas, and Arkansas.The plant involved in this proceeding is located in Perla,2 miles fromMalvern,Arkansas, where Respondent is engaged in the manufacture and production ofbricks and tile. In the course and conduct of its operations at Perla,Respondentannually purchases raw materials, principally mud clay, in an amount approxi-mating 172,252 tons, about one-half of 1 percent thereof coming fromoutsidethe State of Arkansas. It annually sells and distributes in excess of $1,000,000of its finished products, of which amount approximately 65 percentis shippedfrom its Perla plant to and through States other than Arkansas. I find thatthe Respondent is engaged in commerce as defined in the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 602, United Brick and Clay Workers of America, AFL, is a labororganization admitting to membership employees of the Respondent.M. THE UNFAIR LABOR PRACTICESA. Chronology of events 3On January 26, 1949, the Union was selected as their bargaining representa-tive by a majority of production and maintenance employees includingminers,but excluding clerical and office employees, watchmen, guards, and supervisoryemployees, at the Perla plant.`Pursuant to the election, and certification by2However at that time, at the request of the Trial Examiner, there was some discussionon the record as to the issues involved and what remedy if any should be applied.noneof the testimony is disputed.'Prior to 1949, the Union had represented the employees of the Respondent at itsPerla plant, presumably in the unit described,since1937.Collective-bargaining con-tractswere executed each year and the parties apparently enjoyed amicablerelations,excepting for a strike in 1940 lasting about 1 month. ACME BRICK COMPANY177the Board'sRegional Director,a collective-bargaining agreement was executedby the Respondent with the Union on February 3, 1949, effective for 1 yearbut with an automatic renewal clause.'December first following,the Uniongave written notice, in accordance with the contract provisions,of intentionto negotiate amendments to the contract with respect to vacations,shift differ-entials, paid waiting time,guaranteed hourly rate for pieceworkers,insurance,pensions,and wages,and enclosed suggested clauses covering insurance andpensions.In the negotiation meetings that followed,R.W. Pafford of FortWorth, Texas,vice president and general manager of all plants and in charge oflabor relations,acted for the Respondent.Up until about the time of the set-tlement agreement hereinafter discussed,Paul Pelfrey,international vice presi-dent of United Brick and Clay workers,assisted by the negotiating committeeof Local602, represented the Union.At the firstarranged negotiation meeting on December19, 1949,neitherPelfreynor Pafford was present due to other engagements,and sent as substi-tutes International Organizer J. W. White and Charles Sewell,Respondent'sdistrict manager.The meeting adjourned after the Union's demands had beenread aloud.At thenext meetings,on January 9 and 10,1950,also held inMalvern at the office of the plant,Pelfrey repeated the various union proposals,giving the reasons for each request.The proposed amendments and additions tothe existing contractfollow :1.Add to theseniority clause a provision for the posting of job vacancies.2.The 6 holidaysprovided for in the contract to be paid holidays.3. Increase vacation benefits as follows:1week's vacation after 1 year'sactual service paid on the basis of 2 percent of previous year's earnings;2 weeks'vacation after 5 years' service paid at 4 percent of previous years' earnings ; and3 weeks' vacation after 15years'service paid at 6 percent of earnings for previousyears'4.Add a provision for a differential of 4 cents an hour pay on the second shiftand 6 cents for the third shift.5.New clauses providing for (a)paid waiting time; (b) insurance and pensionbenefits.6.Amend the existing wage schedule by adding 20 cents an hour increase forall employees,and wage adjustments on certain skilled jobs.Each of these union proposals was discussed in some detail but none wasacceptable to the Respondent,except that it indicated acquiescence to postingnotices of job vacancies,provided the wording of that proposal was changedsomewhat.Pafford stated that the existing piece rates allowed for waitingtime, and if the Respondent agreed to the Union's proposal in that respect itwould have to reduce the piece rates.He offered to extend the old contractwithout change for an additional year.At the next meeting, on January 26,Respondent's revision of the clause forposting job vacancies was accepted by the Union.On January 27, CharlesWheeler of the U.S. Conciliation Service was in attendance at the meeting andthe Union restated its demands.Pafford then announced that Respondent wouldconsent to no changes or additions to the existing contract,other than the clause0A supplement to the contract,dated March 3, 1949,provided for a retroactive increasein pay of all employees in the unit for the period from August 12, 1948,to March 2, 1949,in line with the wage scale provided for in the main contract.1 full year's service by June 1 of each year,pay therefor to be computed as follows :(a)Less than 5 years' service 40 hours at the regular hourly rate;(b) 5 to 10 years'service 1% percent of previous years'earnings;and (c) 10 years or more service at 2percent of earnings of previous years. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor posting notices of job vacancies ; that if this was not satisfactory to the Union,Respondent would ask that the checkoff provision in the existing contract beeliminated entirely as it involved a lot of extra bookkeeping, and that a bonusclause, less satisfactory to the employees, be substituted for the existing previsionscovering vacations.He also stated that this was the Respondent's best and lastoffer and asked the union negotiators to presentit assuch to the Union. Theunion representatives agreed to do this and also to report the results thereof at alater meeting of the conferees to be agreed upon.The members of the Union voted to reject the Respondent's proposal. OnJanuary 31, Pelfrey, from Texarkana, Arkansas, wrote Pafford at Fort Worth,Texas, enclosing revised proposals eliminating the Union's previous demands forpaid holidays, paid waiting time, and shift differentials, and requesting thefollowing changes :1.Posting notices of job vacancies as previously agreed.2.Employees with 10 or more years' service entitled toannualvacations withpay based on 4 percent of hisearningsfor the previous calendar year. (This wasidentical to the section in the old contract, except that the percentage basis wasraised from 2 to 4 percent.) '3.Extend the duration date to April 30,1952, with an annual automatic renewalclause;also 60 days prior to May 1 of any year, either party could give noticeof a desire to negotiate for insurance benefits.4. Increase hourly rates 10 cents an hour and piece and contract rates 12percent, effective from February 3, 1950.On February 2, after receipt of the new proposals, Pafford wired Pelfreythat the union proposals were substantiallythe same asits previousones, andhis answer was the same. The same night the Union voted to terminate theexisting contract and notice of such action was sent the Respondent.On March 16, the negotiators met again at the company office, with ConciliatorWheeler present.The Union's new proposals were discussed but no agreementthereon was reached.Pafford offered to renew the old contract, and reiteratedthat otherwise the checkoff provision would have to be eliminated and a bonusplan' substituted for all existing vacationbenefits.The Union was unwillingto discard either the checkoff or the provision for vacations.The union negoti-ators stated that their wage demand was a substantial retreat from the Decemberproposal, but that they still hadan "open mind" and were willing to discussany counterproposal in that respect.None was offered.On April 13, at a called meeting of the Union during working hours attendedby all but about 14 of the union employees, the union committee was authorizedto strike Respondent to force the negotiation and execution of a contract when-ever the committee deemed that strategy necessary.The next meeting of the negotiators was on May 5. Pelfrey reviewed thesituation to date and stated that although strike action had been authorized,the union negotiators were open to proposals but wanted something "concrete"that they could submit to the membership.When Pafford again announcedthat the Respondent was willing to renew the old contract but with no changesexcepting the job-posting clause previously agreed upon, Pelfrey accused himof not bargaining in good faith.Pafford replied, "That is one man's opinion."On May 8, all but 10 of the 200-odd union employees struck. Pickets were in-stalled at the plant entrances and the strike continued thereafter and was' Article VI, section2 (d) 3 ofthe contract.No detailsof such bonus plan were submitted to the union negotiators,but Paffordagain emphasizedthat it would probably result in "less money" for the employees. ACME BRICK COMPANY179current at the time of the hearings.The Respondent by hiring replacementscontinued to operate the plant.Up to this time all negotiations between the union committee and the repre-sentative of the Respondent had been held at the plant offices in Perla.Afterthe strike started, further negotiation meetings were held but at neutral pointsoutside the strike area.At the first of these meetings held at Little Rock, Arkansas, 45 miles fromMalvern, on June 20 with Conciliator Wheeler present, the union negotiatorsclaimed that the Respondent was paying employees then working 9 hours for8 hours' work and that this constituted a wage increase, which was a subjectfor negotiation.Pafford denied that any wage increase has been granted.He also stated that the Respondent's position as to wages as well as othermatters in issue remained unchanged ; and again offered to renew the old contractwith the bidding clause added to the article on seniority as agreed.In responseto a question from Pelfrey, Pafford stated that the Respondent was not claiminginability to pay the wage rate requested, but insisted that the Respondent wasthen paying as high wages as its competitors were.Neither the Union nor theRespondent accepted the proposal of Conciliator Wheeler that the parties submitthe issuesto arbitration.The record fails to disclose any adequate testimonyor proof that the Respondent was in fact paying 9 hours for 8 hours' work atthe time.At the next negotiation meeting held in the county courthouse in Malvernon July 14, the Respondent's atitude on theissuesstill remained unchanged. Itrefused a request from the union negotiators for a statement of earnings atthe Perla plant for the years 1947, 1948, and 1949, or to prepare a schedule ofits new employees and their rates of pay. At a meeting at the city courthousein Malvern on July 26 arranged by Conciliator Aikins, substituting for Wheeler,the union negotiators indicated willingness to make further concessions in theirdemands, but Pafford replied that the Respondent's position was the same ashe had stated previously.The conciliator announced that he would have towithdraw from further participation in the negotiations, when it developed thata charge had been filed by the Union against the Respondent.On September 30, 1950, at the request of the Respondent, the union negotiat-ing committee headed by O. Z. Benton, international representative succeedingPaul Pelfrey who had been transferred to another region, met Plant Superin-tendentW. T. Poyner on the courthouse lawn in Malvern. Poyner showedthe committee a detailed schedule of wage rates which Respondent proposed toput into effect at its Perla plant beginning October 9, 1950.The schedule rep-resented approximately a 5-cent increase in the hourly rate of the old contract,although there apparently were some hourly classifications who would receiveno increases.Also employees paid by the volume of output in loading and shad-ing face brick were increased 5 cents per thousand.Poyner told the committee:Here is a revision of the present wage scale. I would like for your com-mittee to look it over.We want permission, we want it to be in effect.On questioning by the union committee, Poyner admitted that he was thereonly for the purpose of securing the Union's approval to the proposed wageschedule and not to negotiate on it or on any other matter in issue.He statedthat he had no authority to negotiate on any provision for a contract ; that wasa matter to be taken up with Mr. Pafford who was then at Fort Worth. Theunion committee refused to agree to the schedule because it was not a proposalor the product of bargaining negotiations.At Poyner's request, however, thecommittee agreed to submit the schedule to the union membership for approval. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter at a regular meeting the union members rejected the proposal and theUnion so advised Poyner in a letter dated October 3.On October9, as had beenindicated by Poyner, the new wage schedule was put into effect at Perla.'On October 19, the Respondent and the Union signed a formal settlementagreement which was later approved by the Regional Director. This agree-ment provided that the Respondent would post signed notices at its plant stat-ing in substance that the Respondent would bargain collectively upon requestwith the Union and not interfere with the protected rights of its employees, andthat the Union would request a withdrawal of the charges in Case No. 32-CA-132when the Regional Director was satisfied that the provisions of the agreement hadbeen carried out.1°Thereafter, the notice attached to the settlement agreementwas signed and posted by the Respondent as agreed.The next day, October 20, Benton wrote Pafford at Fort Worth, Texas, re-questing a bargaining conference as soon as possible. October 28 Paffordanswered stating that his schedule was full until November 28.On November1, International Vice-PresidentWestbrook who was in Malvern wrote Paffordurgingan earlierdate.Pafford replied on the 6th stating that he might pos-sibly be available on November 22, but that he could not advise definitely about ituntil November 20.He again suggested the 28th.On November 8 Westbrookwrote Pafford that the Union was ready to meet "at any time" but wanted it"at the earliest possible date."There was no further word from Pafford aboutthe meeting date " but he came to Malvern on November 28.Copies of most of the above correspondence had been sent to ConciliatorWheeler at Little Rock, and he was at Malvern on November28.He conferredwith Westbrook and the union committee at the union headquarters in Malvern,and also with Pafford at the Respondent's plant.Wheeler could not get the par-ties to agree on a common meeting place.Westbrook and the union committeewanted the negotiations to be held on neutral ground, as had been true in allmeetings since the strike started, and had arranged for a room in the Malverncourthouse.Pafford insisted that the meeting be at the plant office even thoughitwould require the union representatives to go through the picket line.In these preliminaries Wheeler acted as intermediary, talking withone sideand then, either in person or by phone, reporting to and conferring with theother party.Wheeler did not testify but, according to Westbrookand Pafford,each side learned, through Wheeler, that the position of the other side on theissues was unchanged.As a result no negotiation meeting was held that day.On December 27 Respondent filed in the Regional Office of the Board apetition concerning the representation of the employees at the Perla plantalleging that "one or more individuals or labor organizations" was claimingto represent them.The petition was rejected as untimely. In July 1951, At-torney Charles A. Morris, representing the Union, wrote Pafford requestingthat the latter agree to a bargaining meeting in Malvern.After considerablecorrespondence between them, in the course of which Pafford advised that theRespondent was again petitioning the National Labor Relations Board to holdan election to ascertain who was the representative of the employees in the9 Pafford testified that as a result of rising prices,following the start of the KoreanWar, the Respondent raised wages in all plants except Perla to meet the wage schedulesof its competitors.The raise in the other plants of Respondent was effective August14, 1950.io The charge in CaseNo 32-CA-233 was not filed until November 23, 1951." Pafford testified that he was in Colorado Springs, Colorado,attending a conventionof the StructuralClayProducts Institute for a week beginning about the end of October;and then went on a deer hunt in Texas(an annual vacation)from about November 16 to afew days before the 28th. ACME BRICK COMPANY181unit,"arrangements were madefor a meetingat the Respondent's plant andMorris requestedthat theRespondent furnish information as to the wagerates presentlybeing paidat the Perla plant.The meeting held in theplant office"on September18, 1951, was attendedby Morris, Westbrook, and the union committee, Morris acting as spokesman.Morrishanded to Respondent's Vice-PresidentPafford detailed written proposals,including modified requestsof some proposalspreviously dropped and one newproposal, in subtance as follows :1.An impartial arbitratorto disposeof unsettled grievances (new).2.Posting of job vacancies (as previouslyagreed upon).3.Continuation of the old contract provision as to vacations, except thatemployees with 5 years'or less continuousservice would receive 1 week's vaca-tion annually with pay amounting to 2 percent of their previous years' earnings,and those with more than 5 years' service to receive 2 weeks with pay amountingto 4 percentof their annual earnings.4.A shift differential of 5 cents an hour on the second shift and 10 centson the third shift ; pay for waiting time of 15 minutes or more.5.Extend duration of the contract to February 3, 1953, with automatic renewalprovision; after 6 months the contract could be reopened for the purpose onlyof negotiating a wage increase.6. Insurance and pension benefits to employees.7.Wageincrease.The details of this were furnished by Morris later inthe meeting and were the same as the modified demand of January 31, hereto-fore referred to, except that the piece-rate increase was reduced from 12 to 5percent.)After the above demands had been read aloud at the meeting and there hadbeendiscussion on some of them, Morris asked about his previous written re-quest for data on present wages paid at Perla. Pafford produced a schedule ofof wages showing the October 5-cent-an-hour increase heretofore referred toand also a further 5-cent-an-hour increase unilaterally granted in April 1951.Morris called attention to a provision in the expired contract wherein Respond-ent agreed to make a study of group life insurance and submit it to the Unionfor discussion,'* and asked if such a study had been made and submitted. Paffordresponded in the negative.After an adjournment of some hours to permit a study by the union nego-tiators of the present wage rates, Morris presented the Union's wage demandsin detail as above outlined.Pafford took the position that he would be unableto secure any further wage increase from the Wage Stabilization Board becausethe October and April raises amounted to approximately a 10-percent increase,and the Wage Stabilization Board would not go beyond that percentage.Morrismaintained that a cost-of-living increase in wages could be secured ; that Re-spondent's wage scale contained inequities and was even substandard in theindustry, and asked that the Union's proposal be submitted to the Wage Stabili-zation Board for approval. Pafford would not consent. An argument thendeveloped as to who Respondent's competitors were, Pafford maintaining thatthe Perla plant manufactured facebrick and not the more expensive firebrick.Morris asked that Respondent's production figures be produced for the purposeof comparison, but Pafford refused to do so.11 This referred to a second petition filed in July (32-RM-19) similar to the one18At this meeting and the later meeting in September, the picket line at the frontentrance was suspended temporarily1; Section 2 of article V of the 1949 contract provided "The company agrees to makea study of some form of life insurance and will submit it to Union for mutual agreement."250983- -vol. 102-53 --13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Pafford had failed to agree to the Union's wage increase request, Morrisasked if he would be willing to make his present wage schedule retroactive toFebruary 3, 1950.Pafford refused that suggestion and also the arbitrationproposal.He insisted that a provision be added to the previously agreed to job-posting clause in the article on seniority giving the Respondent the right to"cancel this at any time it becomes argumentative."The Union objected thatsuch a provision would cancel out all seniority provisions in the event of dis-agreement on any.Respondent then asked that the leave-of-absence provision in the old contractbe amended so as to limit the leave to 30 days. This had not been proposed ordiscussed previously, but the Union agreed.Pafford said that June 19 wouldhave to be eliminated as an annual holiday. June 19 is important to Negroesin certain sections of the South, including Arkansas, as it is the anniversary ofthe Emancipation Proclamation. It was one of the 6 holidays in the old contractand the union negotiators would not consent to its elimination.'1Pafford rejected: (a) Any insurance or pension proposals or any mentionin a new contract that future possibilities along those lines would be explored, assuggested by the Union and provided for in the previous agreement; (b) theproposal on vacations ; and (c) the 6-month reopening clause on wages.Paffordinsisted that the duration date of the proposed contract be February 2, 1952,instead of a year thereafter.The request for shift differentials was postponedto a later meeting when he promised a counterproposal.16The same dispositionwas made of the waiting time demand.The union committee then asked about returning the strikers to work. Paf-ford stated that even though a contract was agreed to he would not replaceany of the strikebreakers as they were permanent employees.He agreed totake back the strikers without seniority as places were found for them, pro-vided they were under 55 years of age and could pass a physical examination byitcompany doctor, the same as required of a new employee.Morris suggestedthat such examination be conducted by 2 doctors, 1 paid by the Union.Re-spondent agreed to provide 2 doctors, both of its own selection.Prior to the next meeting, Pafford advised Morris that the Perla plant'sbusiness was about 25 to 30 percent firebrick and the balance facebrick, in dollarvolume ; and Morris requested that he be furnished information showing dollarvolume comparison with other firebrick manufacturers for the year 1949, andwritten counterproposals.At the next meeting which had been set for September 29, also in the plantoffice, Pafford reaffirmed Respondent's previously stated position.He refusedto give a dollar volume comparison on firebrick as requested.The Union of-fered to withdraw the 6-month reopening clause on wages if agreement couldbe reached on a duration date beyond February 1952, then only a few monthsaway, but Respondent mentioned no later time. Pafford rejected the shiftdifferential proposal but indicated he would accept the proposition for paidwaiting time provided the loading and shading department was eliminatedtherefrom, and the starting period thereof was changed from 15 minutes to 1 hour.After a conference of the union negotiators they offered the following: (1)Arbitration clause of some kind; (2) vacation clauses of the previous contractto remain unchanged; (3) insurance and pension demands withdrawn providedthese subjects could be reopened later for discussion; (4) wage hicrease and 6-16Prior to the strike 40 percent of the 280-odd employees in the Respondent'sPerlaplant were Negroes. In September 1951, of approximately 324 In the unit only 20 or 25Negroes were working16No counterproposals on shift differences were submitted thereafter. ACME BRICK COMPANY183month reopening clause on wages eliminated provided the new contract ran toFebruary 3, 1953, and the existing wage schedules were retroactive to February3, 1950; (5) posting of jobs included in seniority paragraph, but with the cancel-lation clause eliminated ; (6) all strikers to be reinstated without loss of senior-ity, but subject to passing a physical examination participated in by 2 doctors,1 to be selected by the Union; (7) 6 unpaid holidays, including June 19; and (8)1 hour minimum for paid waiting time in the loading and shading department,one-half hour in other departments.In the discussion that followed, Pafford agreed to the provision for 6 unpaidholidays as provided in the old contract.He agreed to pay for waiting timeover after one-half an hour for all other departments, but refused to includethe loading and shading department on anybasis.He rejected the proposal onarbitration,pensions and insurance,duration date,elimination of the senioritycancellation clause, and the return of the strikers on the basis stated. In con-nection with the return of the strikers Pafford stated that although he hadlno vacancies at the present time he thought that he would be able to absorb alitthe strikers within 120 days without replacing any of his present workers butwould not agree to reduce such statment to writing.Morris then unsuccessfullyasked that seniority run from the date of the contract.The conferenceclosediwith no arrangement for a later meeting, but with both sides indicating a willing-ness to meet again if requested.No meetings have since been held,nor has;either party requested a meeting.B. Conclusions on the refusal-to-bargain issue1.The unit; representation thereinThe complaint alleges, Respondent admits, and I find that all productionand maintenance employees, including miners, in the Employer's Perla, Arkansas,plant, excluding clerical and officeemployees,watchmen, and guards as definedin theAct, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act; and that on or aboutJanuary26, 1949, a majority of the employees in the aboveunit designatedthe Unionas their representative for the purposes of collective bargaining with theRespondent.The complaintalsoalleges thatsinceon or about January 26,1949, the Union, by virtue of Section 9 (a) of the Act, has been and is nowthe exclusive representative of all theemployees in the said,unit for thepurposes of collectivebargaining.The Respondent admits that the Union represented a majorityin the unitup to January 1, 1951. It contends, however, that after that date the Unionlost its majority status.This contentionIspresumablyon the theory thatthe May 1950 strike was economicin nature,and that the strikers thereafterhad been replaced and were no longer employees. But the strikers were re-placed immediately after the strikestarted asthe Respondent at no timeceased operating its plant.Nevertheless, after the strike started, Respondentcontinued to recognize the Union and went through the form at least ofbargaining with it. Indeed, after the Union on June 30 and September 13,1950, filed charges that the Respondent,amongother things, had refused tobargain, the Respondent formally agreed on October 19 to bargain upon requestwith that organization "as the exclusive representative of all employees" in theunit.The Respondent was under an obligation to honor the settlementagreementfor a reasonable time after it had been executed.1'17PooleFoundry and Machine Company,95 NLRB 34, enforced 192 F 2d 740(C. A 4). 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent argues, however, that the 8-month period from October 1950,when the settlement agreement was executed,to the following July was anunreasonably long period for the Union to wait before requesting bargainingnegotiations.Icannot agree that, under the circumstances, this was anunreasonable period to permit the development of contract negotiations.TheUnion had requested bargaining negotiations as early as October 20,1 day afterthe settlementagreement.Thereafter, on November 28, the Respondent madeit clear to the Union, through the conciliator, that its previously stated positionin the negotiations was unchanged, I. e., that it would extend the old contract1 year but otherwise its terms would have to remain except for the job-postingaddition.Thereafter, in December, the Respondent raised a question with theRegional Office of the Board concerning the representation of the employeesinvolved.About the time the petition concerning the representation of theemployees was rejected as untimely, the Union, in July 1950, again asked forbargaining meetings.Under the circumstances the apparent delay was notunreasonable.I therefore find that the Union at all material times hereinhas been and is now the exclusive representative of all employees in the unitfor the purposes of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.2.The effect of the settlement agreementAs the complaint alleges that the Respondent refused to bargain with theUnion on and after January 9, 1950, it includes a period prior to the October19, 1950, settlement agreement.Normally the Board honors the terms of asettlement and will not consider unfair labor practice charges included in thesettlement.However, the Board is not estopped from considering priorchargeswhere there has been a failure to comply with the terms of thesettlement18Inthis instance I am convinced that the Respondent did notbargain ingood faithwith the Union after October 19, 1250, as it had agreed to do.At the time of the settlement the parties were in this position : Although theRespondent in July had refused to consider any of the Union's proposals (includ-ing a 10-cent an hour wage increase), except the previously agreed to job-postingclause,a week before the October settlement it unilaterally instituted whatamounted to a 5-cent an hour increase among its employees then working. OnNovember 28, after the settlement, although no actual negotiation meeting washeld due to the stubborn refusal of both sides to concedeon a meeting site, sucha meeting would probably have been of no avail because Respondentannouncedthat its position had not changed relative to the union demands. In otherwords, it was still insisting on the old contract terms, plus the job-posting clauseand the 5-cent increase it had unilaterally put into effect.Although, as above noted, the Respondent, through the conciliator, made itclear to the union negotiator in November 1950, that it would not consider anyof the other union demands, including an additional wage increase, the followingApril the Respondent again unilaterally instituted an additional 5-cent an hourwage increase, without even notifying the union negotiators of such intentionas it had done prior to the first increase.In the only two negotiation conferences held thereafter, in September 1951,the Respondent shifted its position on the previously agreed to amendment tothe seniority paragraph in the old contract providing for the posting of jobvacancies, by insisting on adding thereto a provision that "The Company reservesis PooleFoundry and Machine Company, supra;and N. L.R. B. v. Prettyman,117 F.2d 286, 292. ACMEBRICKCOMPANY185the right to cancel this at any time it becomes argumentative."It refused tonegotiate on pensions or insurance or to agree to permit the strikers to returnto work except as new employees.Even after the Union withdrew its demandfor wage increases,including its request that the contract provide that thesubject be reopened for discussion after 6 months,Respondent refused to executea contract extending beyond the first of the following February,less than 4months away.This attitude displayed none of the give-and-take of good-faith bargaining.It was mostly take and little give.The Respondent was "legally bound to nego-tiate with an open mind and sincere desire to reach an agreement in a spirit ofamity and cooperation."N. L. R. B.v.Atlanta Broadcasting Company/,193F. 2d 641 (C. A. 5.)This it utterly failed to do. I therefore find that as thesettlement terms were not complied with, the Board is not barred from inquiringinto and making findings and conclusions relative to Respondent's activitiescovered bythe agreement.3.The negotiations prior to the settlement ; cause of the strikeAs heretofore noted, there were only four formal bargaining conferences priorto the strike which started on May 8, 1950, to wit: January 9, 26-27, March 16,and May 5. At the earlier meetings, the Union's proposals for: (1) 20 centsan hour across-the-board wage increase and adjustment in the existing piecerates, (2) pay for the 6 holidays described in the old contract, (3) additionalvacation allowances, (4) shift differential pay, (5) detailed provisions forinsurance and pension benefits to employees, (6) amendment to the seniorityparagraphs providing for the posting of job vacancies, and (7) paid waiting timewere discussed.The Respondent promptly agreed to the provision for posting notices of jobvacancies, after it had reworded the language thereof, but rejected all theother proposals. It offered to extend the old contract terms for an additionalyear with the addition only of the job-posting provision; and announced thatif this was not agreeable it would insist on eliminating the checkoff provisionin the old contract and substituting a bonus clause in lieu of the existingterms relative to vacation.Vice-President Pafford was vague as to the bonusproposal (and no specific proposal in that respect was ever submitted) butwarned it would be less satisfactory to the employees than the existing provisionson vacations.Pafford insisted that these alternative terms, rejected by theunion negotiators, be submitted to the union membership as Respondent's bestand last offer.This was done and the membership also rejected them asinadequate.The Union then submitted revised proposals asking for 10 cents an hourincrease and 12 percent increase for pieceworkers. It asked for a durationdate of April 30, 1952, with a provision for reopening negotiations on pensionsand insurance 60 days prior thereto. The Union also modified its vacationrequests.The Respondent stood pat on its original proposition. It rejected theUnion's new proposals and offered no counterproposals thereto.After the strike started, three conferences were held by the negotiators onJune 20, July 14, and July 26, 1950. Nothing was accomplished, although aconciliator was present at two of the meetings.Wages were discussed but Paffordstated no increase would be considered, although the Respondent was well ableto pay the increases requested.He stated that the Respondent's position onthe Union's new proposals was the sameas hehad announced prior to thestrike.He reiterated that position even after the Union announced it wasprepared to make further concessions. In spite of this adamant attitude on 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDany wage increase, last expounded in late July, the Respondent on October 9-unilaterally instituted approximately a 5-cent an hour wage increase, afterfirst giving notice to the Union of its intention to do so.1'As heretofore found, even after the Respondent had formally agreed to bargainwith the Union, it failed to bargain in good faith on theissues,and again insti-tuted a unilateral wage increase. I therefore find on the record considered as awhole that the Respondent on and after February 2, 1950,20 refused to bargainin good faith with its employees' authorized representative by (a) failing tonegotiate on pensions and insurance for the employees, wage increase requestsand other requestedchanges inthe terms and conditions of their employment,and shifting its position on the seniority provisions, and (b) by institutingunilateralwage increases at times when increases in pay were subjects ofnegotiation and no impasse had been reached thereon. I further find that bythe above unfair labor practices the Respondent caused and prolonged thestrike of its employees; and that its refusal to agree to reinstate the strikerson request also was a refusal to bargain.C. Interference, restraint, and coercionTony Robinson, employed by the Respondent from 1945 up to the time of thestrike, testified that in January 1950, prior to attending a union meeting, Sup-erintendent Poyner asked him at work in the presence of Foreman Holmesif he was going to attend the union meeting, and when Robinson responded inthe affirmative, Poyner told him he had "better go up and find out what wasgoing on," that if the members voted to strike he had better not so vote "becauseifwe did we would all get fired," as the Respondent would hire a new crew.Plant Superintendent Poyner testified that he could not recall any January 27conversation with Robinson regarding a union meeting but refused to deny thathe may have talked to Robinson about such a meeting.He denied that he in-structed Robinson to go to the union meeting and vote against a strike on threat'of being fired.On cross-examination, Poyner admitted that he may have askedRobinson to attend a union meeting, as he had made arrangements on severaloccasions for members to attend such meetings.He admitted that it was "com-mon knowledge" that the employees were talking about striking and that he"probably" talked to some of them about it and told them "he hoped they didn'thave to strike."He also admitted that he talked to Robinson about the Unionor the strike and that in talking to employees he may have stated that if theUnion struck, employees "might be replaced."Foreman Holmes could not recalltalking with Robinson or hearing Poyner talk to Robinson on January 27 abouta union meeting.He testified that he could not remember being present on anyother occasion when Poyner talked to Robinson. In view of the hazy memoryof both Poyner and Holmes on the subject and Poyner's admissions, I creditRobinson's specific testimony.Tom Wiley worked for the Respondent from sometime in the year 1946 to1948.In March 1949 he was rehired and worked until the time of the strike.He testified that he was rehired by Superintendent Poyner when he approached"The notice of the wage increase was given to the Union, not at a called meeting orin a conference by an official of the Respondent with authority to negotiate and bargain,,but by Plant Superintendent Poyner.Poyner, in effect, admitted that the wage increasewas not a proposal, and that he had no authority to negotiate on wages or any otherbargaining subject-that his mission was limited to notifying the Union of what theRespondenthad already decided to do and to obtain the Union's approval thereof.UnlikeMontgomery Ward dCo., 90 NLRB 1244, neither this nor any otherwage proposal hadbeensubmitted by the Respondent in any prior negotiations.m The date Pafford notified the Union its second modified proposals were also rejected. ACME BRICK COMPANY187him about a job; and at that time Poyner told him that he would not have tojoin the Union, and if he was given a job he should not do so ; that if he neededany money he should come to him instead of going to the Union.Wiley testifiedthat no one else was present at the time of this conversation. SuperintendentPoyner admitted that he rehired Wiley in March 1949 and at that time toldWiley he would not have to join the Union.He denied telling Wiley that heshould not join the Union.He testified that he could not remember tellingWiley he could "borrow money from the Company," but stated that he did notindicate to Wiley his joining or not joining the Union would have any bearingon his employment.On cross-examination Poyner admitted that he could notrecall the conversation at all or where it took place. I find that on March 1949Superintendent Poyner told Wiley when he was rehired that he was not to jointhe Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices Iwill recommend that it cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively withthe Union in violation of the Act. It will therefore be recommended that theRespondentcease anddesist therefrom and, upon request, bargain collectivelywith the Union with respect towages,hours, and other terms and conditions ofemployment,and if anunderstanding is reached, embody such understanding ina signed contract.It has been found that the strike, current at the time of the hearings, wascaused and prolonged by the Respondent's unfair labor practices.During thelast bargaining negotiation meetings in September 1951, the Respondent refusedto agree to return the strikers to their former positions without loss of senioritybecause all such positions had in the meanwhile been filled.These striking em-ployees, under the circumstances, are entitled to full reinstatement, upon applica-tion, regardless of whether or not their positions have been filled by Respondent"Therefore, in order to restore thestatus quoas it existed prior to the time theRespondent engaged in the unfair labor practices and thereby effectuate thepolicies of the Act,' it will be recommended that the Respondent shall, uponapplication" of the May 8, 1950, strikers, offer them reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority andother rights and privileges, dismissing, if necessary, any person hired on or after= Rubin Brothers Footwear, Inc,91 NLRB 10, 15;American Bread Company,44 NLRB970, 979.$' City Packing Company,etc., 99 NLRB 1261.a I do not construe the demand of the Union, made during bargaining negotiations, thatthe strikers be returned to work without loss of seniority,as a blanket,unconditionalapplication for reinstatement on behalf of all the strikers.(Cf.FootedDavies,66 NLRB416.)Nevertheless,the Respondent's response to the above demand clearly indicatedthat if the strike was abandoned and the strikers unconditionally requested reinstatement,such requests would,in effect,have been regarded and treatedby theRespondent asapplications for employment. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat date;and make them whole for any loss of pay they may have suffered, ormay suffer,by reason of the Respondent's refusal,if any,to reinstate them, bypayment to each of them of a sum of money equal to that which he normallywould have earned as wages from 5 days after the date of his application to thedate of the Respondent's offer of reinstatement,less his net earnings during suchperiod.Loss of pay to be computed on each separate calendar quarter basis asprovided in F.W.Woolworth Company,90 NLRB 289.For the purposes of de-termining reinstatement rights and back pay due, the Respondent,upon request,shall make available to the Board all necessary records.Upon the basis of the foregoing findings of fact and upon the entire record inthe case,I make the following :CONCLUSIONS OF LAW1.Local 602, United Brick and Clay Workers of America, AFL, is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees at the Perla plant,includingminers, but excluding clerical and office employees,watchmen,guards, andsupervisory employees as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.3.Local 602, United Brick and Clay Workers of America, AFL, was on Janu-ary 26, 1949,and at all material times since has been,the exclusive representa-tivewithin the meaning of Section 9 (a) of the Act of all employees in theaforesaid unit for the purposes of collective bargaining.4.By refusing on February 2, 1950, and at all times thereafter, to bargaincollectively in good faith with the Union as the exclusive bargaining representa-tive of the employees in the appropriate unit, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act.5.By said acts and by threatening employees with discharge if they votedto strike and instructing a rehired employee not to join the Union, the Respond-ent has interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act in violation of Section 8 (a) (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]AppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a trial examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT threaten our employees with loss of employment for votingto strike, or instruct prospective employees not to join the above union.WE WILL NOT in any manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assist LOCAL602, UNITED BRICK AND CLAY WORKERSOF AMERICA,AFL, orany other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutual aid or SOUTHEASTERN MICHIGAN GAS COMPANY189protection,and to refrain from any or all of such activities,except to theextent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.WE WILL bargain collectively,upon request,with LOCAL 602,UNITED BRICKAND CLAY Wouxs is OF AMERICA,AFL, as the exclusive representative of allour employees in the following bargaining unit, and if an understanding isreached we will embody.such understanding in a signed contract.Thebargaining unit is:All production and maintenance employees at the Perla, Arkansas,plant, including miners, but excluding clerical and office employees,watchmen,guards, and supervisory employees as defined in the Act.WE WILL offer,upon application,to all employees who went on strike onMay 8, 1950,full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges,and make them whole for any loss of pay they may suffer as a result ofour refusal to reinstate them after such application.ACME BRICK COMPANY,Employer.By ---------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.SOUTHEASTERN MICHIGANGAS COMPANYandLOCAL UNION No. 339,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN & HELPERSOF AMERICA, AFL, PETITIONER.Case No.7-RC-1967.January 13,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Iris H. Meyer, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'As to those rulings, we noteparticularly that the Petitioner objects to the hearing officer's grantof intervention to Utility Workers Union of America, CIO, allegingthat the Intervenor has made no showing of interest.The Inter-venor holds a certification of representatives issued to it on October26, 1951 (a year and a day prior to the filing of the petition herein).We fiend, therefore, in accord with the hearing officer, that it has suffi-cient interest in the proceeding to allow its intervention.We. discount,as without merit,the objection.of UtilityWorkers Union of America,CIO (hereinafter called Intervenor),to the hearing officer's rejection of the Intervenor'soffer of evidence of unfair labor practices alleged to have been committed by the Employer.Worden-Allen Company, et al.,99 NLRB 410.102 NLRB No. 18.